Watson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties herein:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, that the merchandise covered by the above enumerated appeal consists of Hexamethyl-ene Diisocyanate exported from West Germany on or about October 6, 1966 and that said merchandise is not on the list of products published in T.D. '54521 from which the application of the Customs Simplification Act of 1956 (P.L. 927, 84th Congress, Second Session) is withheld.
IT IS FURTHER STIPULATED AND AGREED that pursuant to paragraph 28(c), Tariff Act of 1930, as amended, United States-value is the proper basis for the determination of the value of the merchandise here involved.
IT IS FURTHER STIPULATED AND AGREED that the price, at the time of exportation to the United States of the instant merchandise, at which such or similar merchandise was freely sold or, in the. absence of sales, offered for sale in the principal market of the United States for domestic consumption, packed ready for delivery, in the usual wholesale quantities and in the ordinary course of trade, with allowances made for — (1) any commission usually paid, or agreed to be paid, or the addition for profit and general expenses usually made, in connection with sales in such market of imported merchandise of the same class or kind as the merchandise undergoing *762appraisement; (2) tbe usual cost of transportation and insurance and other usual expenses incurred with respect to such or similar merchandise from the place of shipment to the place of delivery, not including any expense provided for in subdivision (1); and (3) the ordinary customs duties and other Federal taxes currently payable on such or similar merchandise by reason of its importation, and. any Federal excise taxes on, or measúred by the value of, such or similar merchandise, for which vendors at wholesale in the United States are ordinarily liable, was $7.31 per pound.
IT IS FURTHER STIPULATED AND AGREED that the instant appeal is submitted for decision upon this stipulation.
On the agreed facts, I find and hold United States value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended, is the proper basis for the determination of the value of the merchandise here involved, and that such value was $7.31 per pound.
Judgment will issue accordingly.